DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. US 5,848,726 in view of Canter et al. US 2013/0144432
Yajima discloses a vending machine that sells products accommodated in a plurality of product columns, the vending machine comprising:
(Re claim 1) “a storage configured to store product management data in which an on-sale product management numbers is associated with product management content, the on-sale product management number indicating a minimum management unit including a product code, allocated to each product prior to sales of the product, and a cold/hot condition upon product sales, the product management content including a product column number” (7 figure 4, col 10-11 lines 25-35, col 22 lines 1-9). “an input and output unit configured to input and output the product management data” (7 figure 4). “a selling control unit configured to control selling the product based on the product management data” (col 11 lines 32-45). “an update control unit configured to update the product management data” (col 10 lines 25-39). “the update control unit is configured to collectively receive all the product 
Yajima does not disclose displaying information as part of the confirmation process.
Canter teaches displaying information as part of the confirmation process as well as programing in a number of other product related information (para 0008, 0033-0038).
It would have been obvious to one skilled in the art to modify they system of Yajima to include displaying information as part of the confirmation process as well as programing in a number of other product related information because the display allows the programmer to easily review their changes and the additional data helps track product sales and provides customers more information.
(Re claim 2) “wherein the input and output unit is a remote controller disposed inside a vending machine and is connected in a wired manner (7 figure 4).
(Re claim 3) Yajima does not disclose the input and output unit is a handheld terminal and is capable of being operated outside the vending machine.
Canter teaches the input and output unit is a handheld terminal and is capable of being operated outside the vending machine (para 0023-0024).
It would have been obvious to one skilled in the art to modify they system of Yajima to include the input and output unit is a handheld terminal and is capable of being operated outside the vending machine because it allows the unit to transport data to and from various vending machines.
(Re claim 4) “wherein the update control unit is configured to update of the update target product management data on every confirmation processing” (para 0008, 0033-0038; Canter). 
(Re claim 5) Yajima does not disclose that the input and output unit is a touch screen disposed on a front of the vending machine.

It would have been obvious to one skilled in the art to modify the system of Yajima to include that the input and output unit is a touch screen disposed on a front of the vending machine because it allows the user interface to serve as a display to assist the programmer to flexibly enter data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0235465, 2005/0161511, 5,272,321 and 5,027,283.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651